DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. 2016904884, filed in Australia on 28 November 2016 has been received.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 33 describes first and second positions of the penetration component relative to the cannula, which already appear in parent claim 30. Claim 30 does not appear to add any distinguishing features to the first and second positions of claim 30. 


Claim Interpretation - 35 U.S.C. 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
In claim 34, the limitation “…by a securing means …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “prevented from rotating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In claim 42, the limitation “…further comprising an anchoring means…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “to secure the percutaneous drainage device to the patient” without reciting sufficient structure to achieve the function.  
In claim 45, the limitation “…by a connector means…” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “is detachable and attaches to” without reciting sufficient structure to achieve the function. 
In claim 46, the limitation “…a pressure regulation means …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “for generating negative pressure in the collection vessel” without reciting sufficient structure to achieve the function. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 34, 42, 45 and 46 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
In claim 35, the limitation “…a securing means…” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. This claim does not invoke 35 U.S.C. 112(f) since it recites “… one or more grooves disposed on a surface of the lumen …” and “…one or more corresponding ribs on the penetration component …” 
In claim 43, the limitation “…an anchoring means…” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. This claim does not invoke 35 U.S.C. 112(f) since it recites “…one or more of (i) a clamp … and (ii) an adhesive portion …”
If applicant wishes to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claims so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitations are written as a function to be performed and the claims do not recite sufficient structure, material, or acts for performing the claimed function.

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-47, 49 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 calls for “… in which the penetration component is located concentrically within a lumen defined by the cannula …” This claim also describes “…wherein the cannula provides a passage through which a fluid collection may be drained from the patient.” The “passage” and “lumen” in this claim appear to be the same feature. Examiner suggests to select only one term to describe this feature to avoid ambiguity
Claim 35 also recites a “lumen” which should be revised accordingly. 
Claims 31-34, 36-47, 49 and 50 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-39, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Li; Jiangming (US 20120109111 A1) in view of Pokorney, James L. (US 20050149093 A1).
Regarding claim 30, Li discloses a percutaneous drainage device (¶ [0004], a fenestration system can be useful for draining cysts, abscesses; ¶ [0036] FIGS. 1A-1B show a fenestration system 100), comprising:
a penetration component (¶ [0036], drainage screwdriver 102); 
slidably engaged with a cannula (¶ [0036], drainage screw 104); 
the penetration component having a piercing end arranged to penetrate tissue of a patient (¶ [0036], The drainage screwdriver 102 includes a distal tip 108 that is sharp and configured for piercing a tissue); and 
introduce an open end of the cannula to a subcutaneous fluid collection site (¶ [0085], The method (200a) can be performed by piercing the tissue 202 … Such rotation screws the drainage screw 104 through the tissue 202, cyst sac 204, and into the cyst 206); 
wherein the cannula provides a passage through which a fluid collection may be drained from the patient (¶ [0042], lumen 154 that passes from a tissue penetrating end 156 to a drainage end 158 such that material from a cyst can pass into the tissue penetrating end 156, through the lumen 154 and out from the drainage end 158);
wherein the penetration component is movable between a first position, in which the penetration component is located concentrically within a lumen defined by the cannula (¶ [0085] FIG. 2A shows a method (200a) of using a fenestration system 100 for inserting the fenestration screw 104 (i.e., drainage screw) into a cyst 206); and 
a second position, in which the penetration component is retracted and separate from the cannula (¶ [0085], FIG. 2B shows the drainage screw 104 functioning as a drainage tube and draining cyst contents 206a) from the cyst 206). 
Regarding the limitations of a percutaneous drainage device and introducing an open end of the cannula to a subcutaneous fluid collection site, Li discloses that the drainage device is configured for draining a cyst or abscess (¶ [0003], [0004]). Therefore, Li’s device is capable of passing through subcutaneous tissue to perform percutaneous drainage. 
Li teaches the invention substantially as claimed by Applicant but is silent whether a tight tolerance between the lumen and the penetration component generates a negative pressure. Pokorney discloses an improved implant, tools and method for creating a one-way blood pathway through a heart chamber wall to a blood vessel (¶ [0003], [0032], [0033], [0074]), comprising: 
a penetration component (¶ [0099] A preferred embodiment of a Ventricular Tool 118 is shown in FIG. 5A-E. The device is composed of a Body Component 120 and a Cutting Assembly 122); 
slidably engaged with a cannula (¶ [0079], a Ventricular Connector 1, a Ventricular Conduit Segment 2); 
the penetration component having a piercing end arranged to penetrate tissue of a patient and introduce an open end of the cannula to a fluid collection site (¶ [0101], the Protective Slotted Tip 134 slides proximally over the Cutting Shaft 126 by compressing Spring 140 against the internal edge 128 of Body Lumen 127 thereby exposing the Blade Edges 136; ¶ [0117], thereby sliding the Shroud proximally to expose the Cutting Edges 136 of the Cutting Blade; ¶ [0119], The Implant 15 is shown in FIG. 7F installed between the ventricle 148 and the aorta 140); 
wherein the cannula provides a passage (¶ [0080], The Ventricular Orifice 6 is cylindrically shaped and composed of a rigid biomaterial material such as stainless steel, titanium, or pyrolytic carbon); 
wherein the penetration component is movable between first and second positions (¶ [0117], When the Protective Shroud 134 of the Ventricular Tool 118 emerges into the ventricle 148 as shown in FIG. 7D; ¶ [0119] After the Cuff 9 is securely attached to the heart surface 144, the Ventricular Tool 118 is carefully retracted until it is completely removed from the Ventricular Connector portion of the implant as shown in FIG. 7E); 
wherein a tight tolerance between the lumen and the penetration component generates a negative pressure in the lumen upon retracting the penetration component from the cannula and thereby causes initial suction of the fluid collection into the cannula (¶ [0116] The outside diameter of the distal portion 124 of Ventricular Tool 118 is slightly undersized relative to the inside diameter of the Conduit 2 and Ventricular Connector 1 to allow passage of the tool yet form a nearly blood tight sliding seal).  
Regarding the limitation of causing initial suction of the fluid collection into the cannula, Pokorney describes a lumen and penetration component having a tight tolerance (¶ [0116], a nearly blood tight sliding seal). This will necessarily generate positive or negative pressure depending on movement of the penetration component. 
Pokorney’s sliding seal prevents blood or fluid from leaking past an interface between the penetration component and lumen. One would be motivated to modify Li with the tight tolerance of Pokorney to control the movement of fluids through the cannula, and to prevent fluid from leaking out during the procedure. For example, Li calls for regulating the movement of fluid with a cap (¶ [0047], The drainage cap can be applied to the drainage screw to close the lumen). Therefore, it would have been obvious to modify Li with the tight tolerance of Pokorney in order to control fluid movement through the cannula. 

Regarding claims 31-33, 35-39, 47 and 49, Li discloses a percutaneous drainage device wherein the penetration component has a threaded portion at or adjacent the piercing end (¶ [0059] In one embodiment, the tip can be configured as a screw-type tip that includes threads so that the tip can be threaded through a tissue); 
whereby rotation of the penetration component assists the piercing end to drive into the tissue of the patient toward a subcutaneous fluid collection site (¶ [0059] Also, the threads can be configured as blades to cut the tissue while being screwed through the tissue); 
the threaded portion is tapered towards the piercing end, and/or has one or more thread turns (¶ [0037], The blade 122 can be at any angle from about 0 degrees to about 90 degrees with respect to the axis of rotation 110); 
the penetration component is movable between a first position in which the penetration component is located concentrically within the cannula (¶ [0036] FIGS. 1A-1B show a fenestration system 100 that includes a drainage screwdriver 102 retaining a drainage screw 104); and 
a second position in which the penetration component is retracted and separate from the cannula (¶ [0037] FIG. 1C, The drainage screwdriver 102 is shown without the drainage screw 104); 
the penetration component is prevented from rotating inside a lumen defined by the cannula by a securing means, the securing means comprising one or more grooves disposed on a surface of the lumen (¶ [0042], one or more engaging member receivers 160); 
the one or more grooves configured to engage with one or more corresponding ribs on the penetration component (¶ [0038], the elongate shaft 114 can include one or more screw engaging members 128a-128c); 
the piercing end is provided with a cutting tool, wherein the cutting tool is fixed, retractable or removable (¶ [0037], Also, the distal tip 108 can include a blade 122 that can facilitate piercing a tissue); 
the piercing end and/or cannula is driven into patient tissue by rotation of the penetration component (¶ [0085], The method (200a) can be performed by piercing the tissue 202 with the sharp distal tip 108 and then rotating the drainage screwdriver 102 around the axis of rotation 110); 
the piercing end is driven into patient tissue by rotation of the penetration component (¶ [0085], rotating the drainage screwdriver 102); and 
rotation is actuated by rotational manipulation of a handle (¶ [0037], the drainage screwdriver 102 includes … handle 112); 
at least part of an outer surface of the cannula is threaded (¶ [0043] The outer surface 153 can include a threaded surface 166 that includes one or more threads 168); 
at least part of one or both of the penetration component and cannula comprise a radiopaque material (¶ [0103], the screw can include a radiopaque material … platinum, tungsten, silver); 
the fluid collection is a liquid and/or gas (¶ [0086], method of draining a fluid from a subject can include … wherein an internal lumen of the drainage screw drains the fluid from the tissue). 

Regarding claim 34, Li discloses a percutaneous drainage device wherein the penetration component is prevented from rotating inside the lumen by a securing means (¶ [0038], screw engaging members 128a-128c; ¶ [0042], engaging member receivers 160). 

 
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Pokorney, further in view of Spenciner; David B. et al. (US 20170086966 A1).
Regarding claims 40 and 41, Li and Pokorney lack a frangible portion. Spenciner discloses an adjustable length surgical screw (¶ [0001], [0007], [0012], [0043], [0045] FIGS. 1 and 2 illustrate one implementation of a fixation device 2);  
wherein a length of the surgical screw is adjustable by cutting or by breaking along a frangible portion (¶ [0046], Thus, breakage at different ones of the points 8a, 8b, 8c can result in a fixation device 2 of a different longitudinal length … The longitudinal lengths L, L1, L2, L3 can have various values). 
Spenciner permits a surgeon to adjust the length of an implanted device, based on the dimensions of a target site (¶ [0044], save time and/or may help ensure that a fixation device with a wrong length is not used). One would be motivated to modify Li and Pokorney with the frangible portion of Spenciner to customize a drain cannula for differently sized tissue sites. Therefore, it would have been obvious to modify Li and Pokorney with the frangible portion of Spenciner in order to accommodate differently sized tissue sites. 




Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Pokorney, further in view of Atashroo; David A. et al. (US 20180021486 A1). 
Regarding claims 42 and 43, Li and Pokorney lack an anchoring means that includes a clamp or adhesive portion. Atashroo discloses a surgical drain system (¶ [0002], [0005], [0006], [0051]), comprising: 
a percutaneous drainage device (¶ [0051], drain tube 24); 
further comprising an anchoring means, the anchoring means configured to secure the percutaneous drainage device to the patient (¶ [0051], an adapter 20 having a flange 22; ¶ [0063], The adapter 20 is external and secured to the skin surface by adhesive, suture, or combinations thereof); 
wherein the anchoring means comprises one or more of (i) a clamp, adapted to clamp around an outer circumference of a portion of the cannula protruding from the patient; and (ii) an adhesive portion arranged to attach to skin of the patient (¶ [0063], The adapter 20 is external and secured to the skin surface by adhesive, suture, or combinations thereof). 
Atashroo prevents an invasive medical device from detaching inadvertently. Additionally, Atashroo’s adhesive reduces the risk of contamination from materials entering an incision from the outer surface of the cannula. One would be motivated to modify Li and Pokorney with the adhesive anchoring means of Atashroo to physically fasten the cannula and avoid infection. Therefore, it would have been obvious to modify Li and Pokorney with the anchoring means of Atashroo in order to secure the cannula to the skin surrounding an incision, and protect the incision against infection. 
Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Pokorney, further in view of Opie; John C. et al. (US 20060195069 A1).
Regarding claims 44-46, Li and Pokorney lack a detachable collection vessel and pressure regulation means. Opie discloses a hematoma drain (¶ [0003], [0011], [0022], [0025], drain 1), comprising: 
a cannula (¶ [0025], main body 5); 
further comprising a collection vessel in fluid communication with the cannula (¶ [0037] FIGS. 5A and 5B show a portable ellipsoid bulb or "grenade" style vacuum reservoir or fluid container 112); 
wherein the collection vessel is detachable and attaches to an anchoring means by a connector means (¶ [0041], respective ports 20, 26 and 28; ¶ [0047], The tubing is then connected to a collapsible ellipsoid portable vacuum reservoir); 
further comprising a collection vessel in fluid communication with the cannula, wherein the collection vessel has a pressure regulation means for generating negative pressure in the collection vessel (¶ [0038], Moreover, the vacuum may be created from expansion (or decompression) of fluid container 112 after it has been compressed, and/or from an external vacuum source (not shown) that provides vacuum to fluid container 112).  
Opie applies a pressure gradient that actively removes fluid from a drainage site and safely retains the fluid (¶ [0038] Vacuum is applied to draw body fluid from a wound site, via drain 1 and outflow tubing 15 into internal reservoir 112F). One would be motivated to modify Li and Pokorney with the detachable collection vessel and pressure regulation means of Opie to promote faster drainage and to capture the fluid for disposal. Therefore, it would have been obvious to modify Li and Pokorney with the detachable collection vessel and pressure regulation means of Opie in order to drain a tissue site more quickly and to prevent the fluid from spilling. 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Pokorney, further in view of Ellingwood; Brian A. (US 20080004640 A1).
Regarding claim 50, Li and Pokorney are silent whether the penetration component comprises a bulge portion. Ellingwood discloses devices for engaging tissue around an opening in a body vessel (¶ [0002], [0027], [0028], vessel closure device 10), comprising:
a penetration component (¶ [0033], deployment member 40; ¶ [0063], vessel locator 70 for properly aligning and positioning vessel closure device 10 in opening 52); 
a cannula having a lumen (¶ [0033], delivery shaft 30); 
further comprising a bulge portion defined on the penetration component, wherein the bulge portion provides a tight tolerance between the lumen and the penetration component and thereby helps generate the negative pressure during retraction of the penetration component from the cannula (¶ [0036], one or more mechanical seals, such as but not limited to, O-rings, can be mounted to a portion of deployment member 40 and be disposed between deployment member 40 and internal surface 39 of delivery shaft 30 and prevent fluid passing through delivery shaft 30). 
Ellingwood demonstrates how to form a seal between a lumen and penetration component. One would be motivated to modify Li and Pokorney with the bulge portion of Ellingwood since Pokorney calls for forming a tight seal (¶ [0116]). Therefore, it would have been obvious to modify Li and Pokorney with the bulge portion of Ellingwood in order to construct a tight tolerance between a lumen and penetration component with a known structure.  

Response to Arguments
The objection to claim 47 and the rejections of claims 34, 43, 45 and 49 under 35 USC § 101 and 112 are withdrawn in view of the amendments filed 03 January 2022. 
Applicant’s arguments filed 03 January 2022 regarding the rejection of claims 30-47 and 49 as amended, under 35 USC § 102 and 103 over Li, Spenciner, Atashroo and Opie, have been fully considered and are persuasive. After further consideration, pending claims 30-47, 49 and 50 are rejected on new grounds under 35 USC § 103 over Li, Pokorney, Spenciner, Atashroo, Opie and Ellingwood (see above). 
Applicant notes that claim 35 is amended to state that the lumen is "defined by" the cannula, thus indicating that this structure helps the cannula function as a "passage" or "conduit" (remarks p. 8). Examiner responds that the claims still contain both the terms “passage” and “lumen” which should be condensed to select only one term. 
Applicant contends that independent claim 30 requires "wherein a tight tolerance between the lumen and the penetration component generates a negative pressure in the lumen upon retracting the penetration component from the cannula and thereby causes initial suction of the fluid collection into the cannula" (remarks p. 9). Examiner replies that amended claim 30 is rejected on new grounds over Li and Pokorney. Li describes a penetration component and cannula with a lumen and Pokorney discloses a penetration component having a tight tolerance with a lumen. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kucklick; Theodore R.	US 20070270766 A1
Jimenez; Jorge Hernan et al.	US 20160067395 A1
Lee; Choon Kee	US 20140213931 A1
Farnan; Robert C. et al.	US 20080076959 A1
Vassiliades; Thomas A. et al.	US 20110028985 A1
Heilman, Marlin Stephen  et al.	US 20030078592 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781